309 So. 2d 468 (1975)
In re Herbert L. WATKINS
v.
Marsha Joan BRANNON, etc. Ex parte Herbert L. Watkins.
SC 988.
Supreme Court of Alabama.
March 6, 1975.
Hardwick, Hause & Segrest, Dothan, for petitioner.
No appearance for respondents.
HEFLIN, Chief Justice.
Petition of Herbert L. Watkins for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Watkins v. Brannon, etc., 54 Ala.App. 424, 309 So. 2d 464.
Writ denied.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.